 Case 3:20-cv-01350-X-BN Document 17 Filed 08/13/20                 Page 1 of 3 PageID 211



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

GNALLI RICKY CEDRIC YASSI,            §
#A-213232834,                         §
                                      §
            Petitioner,               §
                                      §
V.                                    §                     No. 3:20-cv-1350-X
                                      §
CHAD WOLF, Acting Secretary of the    §
U.S. Department of Homeland Security, §
ET AL.,                               §
                                      §
            Respondents.

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case [Doc. No. 14]. Petitioner Gnalli Ricky Cedric Yassi filed

an objection [Doc. No. 15].     The District Court reviewed de novo those portions of the

proposed findings, conclusions, and recommendation to which objection was made,

and reviewed the remaining proposed findings, conclusions, and recommendation for

plain error.   Finding no error, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       Yassi objected to the legal basis for the Court’s conclusions that “even

considering the exigencies caused by the COVID-19 pandemic, conditions of

confinement claims are ‘not cognizable under Section 2241.’”1 Yassi says that in the




       1 Specific Objection to Finding [sic], Conclusions, and Recommendation of the United States

Magistrate Judge, at 2 [Doc. No. 15].
 Case 3:20-cv-01350-X-BN Document 17 Filed 08/13/20                  Page 2 of 3 PageID 212



absence of explicit foreclosure by the Supreme Court of the United States, “Courts in

this circuit have recently allowed for petitions under Section 2241 with similar

claims.”2 Yassi also argues that the “Fifth Circuit has even stated that a habeas

petition is appropriate in cases where a grant of relief would entitle the petitioner to

immediate release.”3

      But these objections do not reveal plain error in the United States Magistrate

Judge’s Findings, Conclusions, and Recommendation.               In fact, they restated Yassi’s

arguments in his response [Doc. No. 12] and did not address the caselaw the United

States Magistrate Judge cited in support of his Findings, Conclusions, and

Recommendation. Instead, in support of Yassi’s objection that other district courts

in this Circuit have allowed for petitions under 2241 with similar claims, Yassi cites

to Vazquez Barrera v. Wolf4 and Dada v. Witte.5 But in so doing, Yassi ignored this

Court’s distinction of these cases from this District’s practices, as the Court explained

in Cuerno Hernandez v. Mora.6 Specifically:

      The district court in Dada carefully limited its ruling to the particular
      fact pattern and plaintiffs before it. The court recognized that the
      circumstances created by the pandemic are in constant flux, and “as we
      find out more about the disease,” the “best approach changes daily,” and
      the relevant facts “could well be different next week.” The court
      cautioned that “nothing decided in this case applies to any other
      detainee who might seek release based upon the situation existing at
      that time.”



      2   Id. at 3.
      3   Id. at 2.
      4   2020 WL 1904497 (S.D. Tex. Apr. 17, 2020).
      5   2020 WL 2614616 (W.D. La. May 22, 2020).
      6   2020 WL 3246753 (N.D. Tex. June 15, 2020) (Hendrix, J.).
 Case 3:20-cv-01350-X-BN Document 17 Filed 08/13/20                      Page 3 of 3 PageID 213



        …

        The facts present in Vazquez Barrera are distinguishable from this case,
        primarily because of how quickly the medical community has responded
        to the pandemic and how much has been learned in the last two months.
        We know more now, on the other side of the initial curve, about
        preventive measures and successful treatment, and testing is faster and
        more accessible. Mitigation of the risk is more possible now than it was
        when Vazquez Barrera was decided, making injunctive relief not only
        possible, but more appropriate. Additionally, the plaintiffs in Vazquez
        Barrera had serious chronic medical issues that are not present here.
        Further, the decision represents a minority view among district courts
        to consider this issue in this circuit and relies heavily on the lack of clear
        guidance from the Supreme Court. Nevertheless, this Court, like most
        district courts to consider the issue, will follow the bright-line rule
        established by decades of Fifth Circuit precedent that conditions-of-
        confinement claims are not the proper subject matter for a writ of habeas
        corpus.7

These distinctions—as explained in Cuerno Hernandez and as applied by the United

States Magistrate Judge in this case—correctly interpret binding precedent and

adequately address Yassi’s objections.

        For these reasons, Findings, Conclusions, and Recommendation contain no

plain error.      Therefore, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

        SO ORDERED this 13th day of August 2020.




                                                        BRANTLEY STARR
                                                        UNITED STATES DISTRICT JUDGE

         7 Id. at *6 (citations omitted). Although Yassi suffers from a chronic medical issue, the Court

still finds that the facts and timing of this case demonstrate that “injunctive relief not only possible,
but more appropriate.” Id.
